UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4857



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NILGEL RAYSHAD PARKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cr-00453-JFA)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert M.P. Masella, MASELLA LAW FIRM, P.A., Columbia, South
Carolina, for Appellant. Mark C. Moore, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nilgel Rayshad Parker pled guilty pursuant to a plea

agreement to one count of making false declarations before a grand

jury, in violation of 18 U.S.C. § 1623(a), (c) (2000).              Parker was

sentenced by the district court to sixty months’ imprisonment.

Finding no error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California,    386   U.S.   738   (1967),       asserting   there    were   no

meritorious    grounds   for   appeal,    but    questioning   whether      the

district court fully complied with the requirements of Fed. R.

Crim. P. 11.    Although Parker was notified of his right to file a

pro se supplemental brief, he did not do so, and the Government

elected not to file a responsive brief.

          Because Parker did not seek to withdraw his guilty plea

in the district court, we review any alleged Rule 11 error for

plain error.   United States v. Martinez, 277 F.3d 517, 524-26 (4th

Cir. 2002).    To establish plain error, Parker must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.      United States v. White, 405 F.3d

208, 215 (4th Cir. 2005).      We have reviewed the record and find no

error.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.


                                  - 2 -
This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                               AFFIRMED




                                 - 3 -